Exhibit 10.2


Execution Copy








AMENDMENT NO. 6 TO SPONSORED RESEARCH AGREEMENT


This Amendment No. 6 to Sponsored research Agreement (this “Amendment”) is
entered into as of November 13, 2020 (the “Amendment Date”), and made effective
as of July 1, 2020 (the “Amendment Effective Date”), by and between Medgenics
Medical Israel Ltd. (“Sponsor”), a company organized under the laws of the State
of Israel and an indirect wholly owned subsidiary of Cerecor, Inc., a Delaware
corporation (“Cerecor”), and The Children’s Hospital of Philadelphia, a
non-profit entity organized and existing under the laws of Pennsylvania
(“CHOP”). CHOP and Sponsor are sometimes referred to in this Amendment
individually as a “Party” or, collectively, as the “Parties.”
Whereas, CHOP and Sponsor are parties to that certain Sponsored Research
Agreement dated November 12, 2014, as amended by Amendment No. 1 to Sponsored
Research Agreement effective on December 18, 2015, Amendment No. 2 to Sponsored
Research Agreement effective on February 16, 2017, Amendment No. 3 to Sponsored
Research Agreement effective on March 29, 2019, Amendment No. 4 to Sponsored
Research Agreement effective on June 28, 2019, and Amendment No. 5 to Sponsored
Research Agreement effective on October 18, 2019 (collectively, the “SRA”);
Whereas, CHOP and Sponsor are parties to that certain License Agreement dated
November 12, 2014, as amended by Amendment No. 1 to License Agreement effective
on February 14, 2017, Amendment No. 2 to License Agreement effective on March
29, 2019, Amendment No. 3 to License Agreement effective as of June 28, 2019,
Amendment No. 4 to License Agreement effective as of October 18, 2019
(“Amendment No. 4 to the License Agreement”), Amendment No. 5 to License
Agreement effective as of November 12, 2019 (collectively, the “Existing License
Agreement”);
Whereas, Sponsor did not exercise its Extension Option (as described in and
pursuant to Amendment No. 4 to the License Agreement) by June 30, 2020, and, on
such date the SRA expired, pursuant to which certain of Sponsor’s rights under
the Existing License Agreement also expired;
Whereas, CHOP and Sponsor thereafter mutually agreed that Sponsor may
nonetheless exercise such expired Extension Option to extend the Exclusivity
Period (as defined in the Existing License Agreement) of the Existing License
Agreement and nonetheless extend the term of the SRA until June 30, 2021, in
each case on the terms and conditions set forth herein;
Whereas, the Parties now wish to amend the terms and conditions of the SRA as
set forth in this Amendment; and
Whereas, on the Amendment Date, the Parties are also entering into Amendment No.
6 to License Agreement effective as of July 1, 2020 (“Amendment No. 6 to the
License Agreement”) such that all references to the “License Agreement” below
refer to the Existing License Agreement as amended by Amendment No. 6 to the
License Agreement.
Now, Therefore, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties mutually agree as follows:
1

--------------------------------------------------------------------------------



1.     Extension of Current SRA Term.
Upon timely payment of the November 2020 Extension Option Fee (as defined in
Amendment No. 6 to the License Agreement) and execution of this Amendment No. 6
to the SRA, the SRA and Sponsor’s rights under Sections 3.1(i) and 5.2 of the
License Agreement (the “Exclusivity Rights”) shall be deemed to have continued
in effect without pause or interruption. If Sponsor fails to pay the November
2020 Extension Option Fee, (a) the SRA shall be deemed and hereby is deemed to
have expired effective June 30, 2020, and (b) Sponsor shall have no further
rights under the SRA, including under Section 2 of this Amendment. For avoidance
of doubt, (i) upon any expiration or termination of the SRA, including
expiration as a result of Sponsor’s failure to pay the November 2020 Extension
Option Fee or (ii) if Sponsor fails to exercise its Extension Option (as defined
in the License Agreement), the Exclusivity Rights will automatically terminate.
For clarity, as of the Amendment Effective Date, any subsequent extensions of
the term of the SRA shall be subject to Section 3.1 of the SRA as amended by
this Amendment.
2.    Amendment of Section 3 (Term of Agreement).
(A)    Amendment of Section 3.1, Term. Effective as of the Amendment Effective
Date, Section 3.1 of the SRA is hereby amended and restated to read in its
entirety as follows. Capitalized terms used but not otherwise defined in this
Amendment have the meanings provided in the SRA.
“3.1.    Term. Notwithstanding anything to the contrary herein, the term of this
AGREEMENT shall begin on the EFFECTIVE DATE and shall end at 5pm Eastern Time on
January 15, 2021. This AGREEMENT may be extended or renewed beyond such date as
follows:
(a)    The BUDGET that SPONSOR shall pay CHOP for the conduct of the RESEARCH
PROGRAM during the period of July 1, 2020 through January 15, 2021 is equal to
$1,500,000. CHOP shall issue to SPONSOR (i) an invoice for $1,250,000 of the
BUDGET for each of the months of July, August, September, October and November
2020 promptly and (ii) an invoice in November 2020 for the remaining $250,000 of
the BUDGET, and SPONSOR shall pay such amounts within thirty (30) days of
receipt of each such invoice.
(b)    SPONSOR has the option to extend the term of this AGREEMENT until June
30, 2021 by notifying CHOP in writing, no later than January 15, 2021, that
SPONSOR will fund a BUDGET for sponsored research under this AGREEMENT in an
amount greater than or equal to $1,500,000. SPONSOR shall pay such BUDGET in
equal monthly installments from January 15, 2021 through June 30, 2021. During
the period of January 15, 2021 through June 30, 2021, CHOP shall have no
obligation to perform any research that is not described in the RESEARCH PROGRAM
and covered by the BUDGET, and any additional research requested by SPONSOR
shall be performed upon mutual written agreement of the Parties on a
fee-for-service basis. If SPONSOR does not exercise such option by so notifying
2

--------------------------------------------------------------------------------



CHOP by January 15, 2021, then this AGREEMENT will automatically terminate as of
5pm Eastern Time on January 15, 2021.
(c)    If the term of the SRA is extended until June 30, 2021 pursuant to
Section 3.1(b) above, SPONSOR has the option to extend the term of this
AGREEMENT until June 30, 2022 by notifying CHOP in writing, no later than March
30, 2021, that SPONSOR will fund a BUDGET for sponsored research under this
AGREEMENT in an amount greater than or equal to $3,000,000. SPONSOR shall pay
such BUDGET in equal monthly installments from July 1, 2021 through June 30,
2022. If SPONSOR does not exercise such option by so notifying CHOP by March 30,
2021, then this AGREEMENT will automatically terminate as of June 30, 2021. For
the avoidance of doubt, the right to extend this AGREEMENT for the period from
July 1, 2021 through June 30, 2022 is contingent upon SPONSOR having extended
this AGREEMENT for the period of January 15, 2021 through June 30, 2021 pursuant
to Section 3.1(b).
(d)    If the term of the SRA is extended until June 30, 2022 pursuant to
Section 3.1(c) above, SPONSOR has the option to extend the term of this
AGREEMENT until June 30, 2023 by notifying CHOP in writing, no later than March
30, 2022, that SPONSOR will fund a BUDGET for sponsored research under this
AGREEMENT in an amount greater than or equal to $3,000,000. SPONSOR shall pay
such BUDGET in equal monthly installments from July 1, 2022 through June 30,
2023. If SPONSOR does not exercise such option by so notifying CHOP by March 30,
2022, then this AGREEMENT will automatically terminate as of June 30, 2022. For
the avoidance of doubt, the right to extend this AGREEMENT for the period from
July 1, 2022 through June 30, 2023 is contingent upon SPONSOR having extended
this AGREEMENT for the period of July 1, 2021 through June 30, 2022 pursuant to
Section 3.1(c).
(e)    Subject to the foregoing of this Section 3.1, any extension of the term
of this AGREEMENT beyond June 30, 2023 will be at CHOP’s sole discretion. For
clarity, if CHOP does not agree, at its sole discretion to extend the term of
the SRA beyond June 30, 2023, SPONSOR’s rights under Sections 3.1(i) and 5.2 of
the License Agreement will automatically terminate.”
3.     Amendment of Section 4.2 (Timing of Payments).
Effective as of the Amendment Effective Date, Section 4.3 of the SRA is hereby
amended and restated by adding the following sentence to the end of such
Section.
“In any event, SPONSOR shall pay all amounts owed hereunder within thirty (30)
days following the date of each invoice for such amounts.”
4.    RESEARCH PROGRAM.
Effective as of the Amendment Effective Date, the RESEARCH PROGRAM for the
period ending December 31, 2020 is as described in Attachment A attached to this
Amendment.
3

--------------------------------------------------------------------------------



5.    Representations and Warranties.
    Sponsor hereby represents and warrants to CHOP that, from June 1, 2020 to
the Amendment Date, Sponsor has not, and to its knowledge, no third party has or
had exercised any rights or obligations granted to Sponsor under the SRA in a
manner that violates applicable law or outside the scope of the terms and
conditions of the SRA.
6.    Single Instrument.
This Amendment and the SRA, as amended and modified by this Amendment, shall
constitute and shall be construed as a single instrument. The provisions of the
SRA, as amended and modified by the provisions of this Amendment, are
incorporated herein by this reference and are hereby ratified and reaffirmed.
7.     Counterparts.
This Amendment may be executed in counterparts, each of which shall be deemed an
original document, and all of which, together with this writing, shall be deemed
one instrument. This Amendment may be executed by electronic, facsimile or PDF
signatures, which signatures shall have the same force and effect as original
signatures.
Signature Page to Follow


4


--------------------------------------------------------------------------------



In Witness Whereof, the Parties have executed and delivered this Amendment as of
the Amendment Effective Date.


THE CHILDREN’S HOSPITAL OF PHILADELPHIA
MEDGENICS MEDICAL ISRAEL LTD.
By: /s/ Charles BartunekBy: /s/ Michael Cola
Name: Charles Bartunek
Name: Michael Cola
Title: Director, Office of Collaborative and Corporate Research Contracts
Title: Chief Executive Officer





[Signature Page to Amendment No. 6 to Sponsored Research Agreement]


--------------------------------------------------------------------------------



Attachment A
Research Program Description


Scope Of Work
The purpose of this program is to perform sponsored research at the Center for
Applied Genomics (CAG) at The Children’s Hospital of Philadelphia (CHOP) to
support existing and future drug development programs of SPONSOR and Cerecor in
the areas of immunology, cancer and inborn error of metabolism in the LICENSED
FIELD.  As mutually agreed by the Parties from time to time, CAG will work
diligently to further biomarker research in support of existing and
future programs of SPONSOR and Cerecor and develop and validate new program
opportunities within the LICENSED FIELD as follows:
1.CAG will perform genomics work, genotyping, sequencing of DNA and RNA and
perform protein measurements and cell based analyses including FACS in support
of biomarkers and new drug targets in the LICENSED FIELD.
2.CAG will continue to identify, recruit and expand the patient populations in
the LICENSED FIELD.
3.CAG will leverage biobanked samples for cytokine and other biomarker
measurements as appropriate to support these programs in the LICENSED FIELD.
4.CAG will perform phenotype analysis leveraging EMR data from all available
sources (including CAG collaborators) as appropriate to inform
genotype/phenotype relationships in the LICENSED FIELD.
5.CAG will conduct translational research experiments including but not limited
to cell based assays, zebrafish and mouse studies and iPSC work as appropriate
in support of new target validation and validation of new biomarkers in the
LICENSED FIELD.
6.CAG will update SPONSOR weekly on research development and provide written
quarterly research reports.
7.CAG will support the development programs of SPONSOR and Cerecor in the
LICENSED FIELD by providing analyses, research reports and reviews of documents
required for regulatory submissions such as OOPD, PRDD, IND, NDS/BLA/MAA as
agreed by SPONSOR and CHOP.
8.If requested by SPONSOR in writing, CAG/CHOP will reasonably assist with data
analysis of data generated for SPONSOR or Cerecor by third-party vendors using
CAG/CHOP samples in the LICENSED FIELD.
9.CAG/CHOP will provide SPONSOR with non-confidential information that CAG/CHOP
has access to, is not restricted from sharing and believes is relevant to the
activities conducted hereunder in the LICENSED FIELD.

